DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Trevor O’Neill on April 16, 2021.  The Amendment after Notice of Allowance of April 12 has been entered, and claims 1 and 9 are further amended as detailed below.
The application has been amended as follows: 

1. (Currently amended) An apparatus for use on a wearer's head, comprising:
a helmet;
a sweat removal apparatus attached to an inner contacting surface of the helmet, comprising:
an elongate base member comprising a first material and having a front surface and a back surface opposite the front surface; and 
a plurality of pliable ridges comprising a second material and abutting the back surface of the elongate base member and protruding outwardly therefrom, the plurality of pliable ridges extending along a length of the back surface of the elongate base 
wherein the front surface of the elongate base member is shaped for attachment to [[an]] the inner contacting surface of the helmet,
wherein each ridge in the plurality of pliable ridges protrudes outwardly at an acute angle between the back surface of the elongate base member and a top surface of the ridge, and 
wherein a durometer rating of the first material is more than a durometer rating of the second material such that the plurality of pliable ridges are more pliable than the elongate base member.

9. (Currently amended) The apparatus of claim 1, further comprising a removable fastening mechanism on the front surface of the elongate base member, configured to removably attach the sweat removal apparatus to the helmet 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732